Title: The American Commissioners to Marie-Nicole Grossart de Virly Gérard, 7 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gérard, Marie-Nicole Grossart de Virly


Madam
Passi Novr. 7. 1778
We had the honor of receivg. yr. commands relative to the Portraits taken & carried into Guernsey. We have accordingly written to Mr. S——r at Nantes, who we hope may be able to recover them. As soon as he shall inform us of the success of his endeavors we shall acquaint you with it. We have the honor &c.
Signd B.F. and A.L.
Madame Gerard Versailles.
